Citation Nr: 1030132	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disorder.  

2.  Entitlement to service connection for a right leg and knee 
disorder.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a respiratory 
disorder to include chronic obstructive pulmonary disorder (COPD) 
due to exposure to chemicals, and if so whether service 
connection is warranted.  

4.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids. 

5.  Entitlement to an initial evaluation in excess of 10 percent 
for carpal tunnel syndrome (CTS) of the right wrist. 

6.  Entitlement to a total disability rating based on 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1963 to 
August 1969 and from October 1969 to October 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2010, the Veteran appeared before the undersigned Acting 
Veteran's Law Judge and gave testimony in support of his claims.  
A complete transcript is of record.  

Although VA did not consider whether service connection was 
warranted for COPD due to exposure to chemicals in its December 
1972 denial of service connection for a respiratory disorder, 
separate theories in support of a claim for a particular benefit 
are not equivalent to separate claims and a final denial on one 
theory is a final denial on all theories.  Therefore, new and 
material evidence is necessary to reopen a claim for the same 
benefit asserted under a different theory.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. 
App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

The Veteran's claim for a right leg and knee disorder was 
originally denied in an unappealed rating decision in August 
1995.  Ordinarily, new and material evidence would be required to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2002).  Under the 
provisions of 38 C.F.R. § 3.156(c)(1), however, when VA receives 
relevant service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the prior decision without the need for new 
and material evidence.  Evidence added to the record since the 
1995 decision, and discussed in greater detail below, includes 
service treatment records that are relevant to the claim.  The 
Board will therefore review this claim on a de novo basis.

The issues of entitlement to an increased evaluation for 
hemorrhoids and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed bilateral 
shoulder disorder. 

2.  The Veteran was treated in service in 1969 for right leg 
complaints and in 1970 for knee complaints.  A current right knee 
disorder is not shown to be related to service and no right leg 
disorder has been diagnosed.  

3.  In a December 1972 rating decision, the RO denied the 
Veteran's claim for service connection for a respiratory 
disorder.  The Veteran was informed of the decision in January 
1973 and he did not appeal the denial.  

4.  Evidence received since the December 1972 decision is new and 
material; it relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for a 
respiratory disorder and raises a reasonable possibility of 
substantiating the claim.  

5.  The Veteran's currently diagnosed respiratory disorder, COPD, 
has not been etiologically linked directly to his military 
service, or secondarily to exposure to chemicals in service.

6.  The Veteran's CTS of the right wrist is not shown to cause 
incomplete paralysis of the right median nerve that is more than 
mild in degree.  His right hand is his major extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, (2009).

2.  The criteria for service connection for a right leg and knee 
disorder have not been met.  § 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(2009).  

3.  A December 1972 rating decision that denied the Veteran's 
claim for service connection for a respiratory disorder is final.  
38 U.S.C. § 4005 (c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1972).  

4.  Since the prior final denial of the Veteran's claim for 
service connection for a respiratory disorder, new and material 
evidence has been received; hence, the requirements to reopen the 
claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  

5.  The criteria for service connection for a respiratory 
disorder to include COPD due to exposure to chemicals a 
respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, (2009).

6.  The criteria for an initial rating in excess of 10 percent 
for CTS of the right wrist have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 
8515 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to Notify

As to the service connection issues, the VCAA duty to notify was 
satisfied by way of a letter dated in November 2005, that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  There is no 
allegation from the Veteran that he has any evidence in his 
possession that is needed for full and fair adjudication of these 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

As to the higher initial rating issue, the Veteran's claim for 
his carpal tunnel syndrome of the right wrist arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.  

Therefore, as to those issues, adequate notice was provided to 
the Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2009) ; 38 C.F.R. § 3.159(c)(4) (2009).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Several attempts have been made by the RO to obtain service 
records identified by the Veteran.   These attempts have been 
unsuccessful.  However service records for his first and second 
periods of service have been obtained which include service 
entrance and separation examinations.  The RO has obtained VA 
outpatient treatment records and private treatment records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge in June 2010.  

The Veteran was also afforded VA examinations in connection with 
his claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate.  The claims file was reviewed, the Veteran 
was examined, and opinions regarding etiology were provided.  The 
examinations provided an adequate basis for determining the 
claims.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4) (2009).

The Board is aware that the Veteran was not afforded a VA 
examination that addressed his bilateral shoulder claim.  
However, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, no evidence of the 
claimed disorder at any time after separation, and no competent 
evidence of a nexus between service and the Veteran's claim, a 
remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As to the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service connection 
for a respiratory disorder, the Board notes that a detailed 
discussion of the Board's compliance with the notice and duty to 
assist provisions is not necessary.  This is so because the Board 
is taking action favorable to the Veteran in reopening his 
service connection claim for that disorder and the decision poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 
57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, and for 
some disorders, including arthritis, may be presumed if 
manifested to a compensable degree within the first post service 
year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 
3.309.  If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

Some of the Veteran's service treatment records appear to be 
unavailable.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where records once in the 
hands of the government are lost, there is a heightened 
obligation to explain the Board's findings and conclusions, and 
to consider carefully the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The analysis of the Veteran's claims 
has been undertaken with this heightened obligation in mind.  

A Bilateral Shoulder Disorder.  

The Veteran claims that he has a bilateral shoulder disorder that 
is related to his military service. 

The Veteran's August 1963 enlistment examination report shows no 
pertinent musculoskeletal abnormality.  His March 1969 separation 
examination report reflects no pertinent abnormality. 

On his pre-enlistment examination in October 1969, the Veteran 
denied having any bone or joint problems.  Clinical evaluation 
showed no pertinent abnormality.  The service treatment records 
for this second period of service show that in August 1972, the 
Veteran complained of having hurt his left shoulder the day 
before.  No diagnosis was given, and heat application and 
medication were prescribed.  His October 1972 separation 
examination report shows that no pertinent abnormality was found 
on clinical evaluation.  

VA records from 2003 to 2006 as well as private medical records 
from 1987 to 2001, and records from the Social Security 
Administration (SSA) in the file do not document any right or 
left shoulder disorder.  SSA records show that the Veteran  
reported having pain in both shoulders and also that he had 
fractured both clavicles playing football in high school when he 
was examined in February 2007.  No diagnosis was given.  Further, 
on VA examinations of record, none have documented any shoulder 
complaints or diagnoses.  

It is important to point out that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed. Cir. 2001) (absent a disease or injury incurred during 
service, the basic compensation statutes cannot be satisfied).  
Thus, given the evidence noted above, there is no evidence 
showing current disability or diagnosis of the Veteran's claimed 
condition.  Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Thus, the preponderance of the evidence is against the 
claim for service connection for a bilateral shoulder disorder.

The Court has held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations of 
the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to the 
cause of a disability that may be related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition"). Here, the Veteran is capable of 
reporting symptoms such as pain, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to a diagnosis.

Nor does the doctrine of reasonable doubt change the decision on 
the claim.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. The evidence against the claim is much greater 
than any in favor, so that there is no reasonable doubt to 
resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of 
the doubt rule inapplicable when the preponderance of the 
evidence is against the claim).

A Right Leg and Knee Disorder

The Veteran claims that he has a right leg and knee disorder 
related to service.  
The Veteran's August 1963 enlistment examination report shows no 
pertinent musculoskeletal abnormality.  In February 1969, he was 
treated for an infected leg, cellulitis, right leg.  He was 
treated with antibiotics.  His March 1969 separation examination 
report reflects no pertinent abnormality. 

On his pre-enlistment examination in October 1969, the Veteran 
denied having any bone or joint problems.  Clinical evaluation 
showed no pertinent abnormality.  The Veteran's service treatment 
records show that in August 1970, the Veteran was treated for 
soreness below the right patella region.  The Veteran reported 
that he had not injured his leg in any way; an impression of 
strain was noted.  His October 1972 separation examination report 
shows that no pertinent abnormality was found on clinical 
evaluation.  

After service, private records show that in December 1994, the 
Veteran complained of right knee pain.  He reported that he had a 
shrapnel wound injury in Vietnam and underwent surgery as a 
result.  He reported that he had done well and that over the past 
year, he had pain and an occasional giving out sensation and 
locking sensation, and denied any recent injury.  He was 
examined; and right knee pain and history of shrapnel injury in 
the military was noted.  X-rays showed an unremarkable right 
knee.  In January 1995, continued right knee pain, possibly 
chondromalacia versus other internal derangement was diagnosed.  
X-rays in 2000 showed mild degenerative changes of the right 
knee. 

SSA records show that in February 2007, the Veteran reported 
having a history of arthritis.  He stated that his right knee was 
injured with shrapnel in Vietnam about 1968 and in the last ten 
years, his right knee sometimes gives way.  Examination showed 
mild pain with motion of the right knee with range of motion 
intact.  X-rays showed narrowing of the joint space medially with 
no evidence of fracture.  The diagnosis was, osteoarthritis, 
degenerative joint disease, knees. 

The Veteran underwent a VA joints examination in November 2008.  
The claims file was reviewed.  The Veteran stated that in 1965 in 
Korea, he was working as a telephone lineman when he fell and his 
right leg struck a piece of metal of some kind at a point 
superior and medial to the knee and stuck into the kneecap.  He 
stated that he had no more problems with the knee until 1994 when 
he noted giveway and locking.  In reviewing the medical records, 
the examiner stated that the in-service treatment for cellulitis 
was not related to the claimed injury to the right knee described 
by the Veteran.  It was noted that post discharge medical records 
were silent about the right knee until 1994.  He stated that the 
subsequent course as annotated in the medical records including 
X-rays and confirmed by history and examination currently was 
commensurate with the natural history of degenerative joint 
disease, progressive, with onset in mid-life and etiologically 
related to the aging process and wear and tear-not a remote 
penetrating injury even if the injury were documented which it is 
not.  Upon examination of the Veteran, the diagnoses were right 
knee mild degenerative joint disease and superficial scar not 
associated with the right knee joint.  The examiner reported that 
there was no documentation either in the service records or in 
the post service records that provides a link or inciting event 
and subsequent chronic disability of the right knee.  The 
examiner stated that he found no linkage or any objective 
evidence to suggest the etiology of the DJD is related to service 
or to any event or condition of service.  He indicated that 
therefore it was less likely than not that the claimed right knee 
condition was in any way related to military service or any 
treatment received in service.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The aforementioned evidence reveals that the Veteran's right knee 
arthritis was first manifested many years post service, and 
therefore presumptive service connection is not warranted.  The 
competent and persuasive evidence establishes no nexus between 
that disability and his military service or any incident thereof.  
The right knee and leg were normal on separation in October 1972.  
A right knee complaint is not noted until 1994, and arthritis was 
found on X-ray in 2000, some 27 years following separation from 
service.  

Moreover, the November 2008 VA medical opinion establishes that 
the Veteran's right knee disorder was not related to service.  
The Board accords great probative value to the 2008 VA medical 
opinion, inasmuch as it was based on the examiner's thorough 
review of the Veteran's claims folder containing his military, 
medical, and post-service history, and  current orthopedic 
examination of the Veteran.  The examiner offered rationale for 
his findings, and the opinion stands uncontradicted in the 
record.  Thus, it is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000). Therefore, service 
connection is not warranted.  

With respect to the Veteran's assertions and testimony, the Board 
notes that he is competent to offer evidence as to facts within 
his personal knowledge, such as his own symptoms, including 
claims of knee pain.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
Thus, a layman such as the Veteran, without the appropriate 
medical training or expertise, is not competent to render a 
persuasive opinion on medical matters such as the relationship 
between his inservice treatment and the post-service onset of 
DJD.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (noting that a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the assertions of the Veteran in this regard 
have no probative value.  As to any assertion regarding 
continuity of symptoms, the Board finds that the Veteran is not 
credible.  It is noted that he has provided inconsistent 
statements regarding the inservice injury and has also reported 
no problems until many years after service.  For example in 
testimony before the undersigned in June 2010, he reported having 
problems with his leg in the 1980's.  On SSA records in February 
2007, he reported problems beginning 10 years prior, and on VA 
examination in November 2008, he stated that he had no problems 
until 1994.  Clearly, his inconsistent statements diminish his 
credibility regarding any claim of continuity.   

As to the claim of a right leg disorder, none has been found on 
current examination.  Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110; 1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 
U.S.C.A. § 1131 requires existence of present disability for VA 
compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).   

For all the foregoing reasons, the Board finds that the claim for 
service connection for a right leg and knee disorder must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

New and Material Evidence 

In a December 1972 rating decision, the RO denied the Veteran's 
claim for service connection for a respiratory disorder 
characterized as residuals of pneumonia, influenza and upper 
respiratory infection.  The Veteran was informed of the decision 
in January 1973 and he did not timely disagree with the denial.  
The decision thus became final.  38 U.S.C. § 4005 (c) (1970); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1972).  In September 2005, the 
Veteran sought to reopen his claim for service connection for a 
respiratory disorder characterized as COPD due to exposure to 
chemicals in Vietnam.  

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38, Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

During the pendency of the Veteran's appeal, VA revised 38 C.F.R. 
§ 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The 
amended regulation became effective October 6, 2006.  The Board 
notes that none of the revisions to the regulation, which relate 
to receipt of additional service department records, affects the 
Veteran's pending claim as to this issue.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
Here, as indicated above, the last final denial pertinent to the 
claim for service connection for a respiratory disorder was the 
December 1972 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection 
for a respiratory disorder in October 1972.  The RO denied the 
claim for service connection in December 1972, finding that 
although the Veteran was treated in service several times for 
upper respiratory infections, the Veteran did not have a current 
finding of a respiratory disorder.  As such, the RO found that a 
grant of service connection was precluded.  The Veteran did not 
disagree with the decision after he was informed of the finding 
in January 1973.  This decision is final.

A review of the evidence added to the record since the Board's 
prior decision reflects that the Veteran has been diagnosed with 
a respiratory disorder and has been receiving both VA and private 
treatment since 1993 when he was diagnosed with bronchitis.  In 
April 1999, private X-rays showed hyperinflation with COPD.  In 
2001 when he was diagnosed with acute bronchitis with broncospasm 
as well as right upper lobe bolus emphysematous changes.  SSA 
records note that the Veteran was exposed to Agent Orange in the 
Far East during service and that the Veteran's breathing became 
progressively worse.  COPD was diagnosed.  

As such, the Board finds that medical evidence from the Veteran's 
treatment by VA and private facilities as well as the records 
obtained from SSA, is "new" in the sense that it was not 
previously before agency decision makers.  The Board also finds 
that the newly submitted evidence is not cumulative or 
duplicative of evidence previously considered and is thus 
"material" for purposes of reopening the Veteran's claim.  In 
this regard, the Board notes that the Veteran now has diagnoses 
for a respiratory disorder and there is an indication that his 
breathing worsened after exposure to Agent Orange in service.  
Prior to the receipt of the above-identified medical evidence, 
the Veteran had not provided evidence supporting his contention 
that he has a current disorder or that it is related to service.  
The Board, thus, finds that the identified medical evidence 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  As new and material evidence has 
been submitted, the Board finds that the criteria for reopening 
the claim for service connection have been met. The Board will 
now address whether service connection is warranted.  

Service connection for a Respiratory Disorder to Include Chronic 
Obstructive Pulmonary Disorder due to Exposure to Chemicals

The Veteran claims that he developed a respiratory disorder due 
to exposure to chemicals in service while in Vietnam. He claims 
that he was exposed to lead dust and other toxic fumes due to his 
working in the signal corps.  He claims that the combination of 
having been treated in service for pneumonia, and exposure to 
lead dust caused his COPD.  VA adjudicators are required to 
consider all potential bases of entitlement.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir.  2004); EF v. Derwinski, 
1 Vet. App. 324, 326 (1991); and Jones v. Principi, 3 Vet. App. 
396, 399 (1992).  However, the Veteran has testified that he is 
not claiming that he has a respiratory disorder due to exposure 
to Agent Orange and the Board will not address that theory of 
entitlement. 

The Veteran's DD Form 214 shows that his MOS was lineman.  The 
Veteran's first period of service records show that the Veteran's 
August 1963 enlistment examination documented no respiratory 
abnormality.  In July 1965, May 1966, and September 1966, he was 
treated for a cold.  In October 1966, he was treated for an upper 
respiratory infection.  In June 1968, he was treated for 
tonsillitis.  His March 1969 separation examination report 
reflects no pertinent abnormality. 

On his second period of service, his enlistment examination in 
October 1969, the Veteran denied having any respiratory 
complaints.  Clinical evaluation showed no pertinent abnormality.  
Service records show that in April 1970, the Veteran was treated 
for left lower lobe pneumonia.  There was complete resolution 
noted by X-rays later that same month.  In July 1970 he was 
treated for upper respiratory infection (URI).  A chest X-ray was 
normal.  In November 1970, he was treated for influenza.  In 
October 1971, the Veteran was treated for upper respiratory 
infection.  The October 1972 separation examination report shows 
that no pertinent abnormality was found on clinical evaluation.  

After service, records from VA dated from 2003 to 2006 and 
private records from 1987 to 2001 as well as records from SSA 
have been reviewed.  The evidence reflects that the Veteran has 
been diagnosed with a respiratory disorder and has been receiving 
both VA and private treatment since 1993 when he was diagnosed 
with bronchitis.  In April 1999, private X-rays showed 
hyperinflation with COPD.  In 2001 he was diagnosed with acute 
bronchitis with broncospasm as well as right upper lobe bolus 
emphysematous changes.  Treatment continued for COPD.  The 
records from SSA note in February 2007 that the Veteran was 
exposed to Agent Orange in the Far East and that the Veteran's 
breathing became progressively worse.  He stated that he used 
tobacco for only 18 months or so 40 years ago.  COPD was 
diagnosed.  

The Veteran was examined by VA in October 2008.  The claims file 
was reviewed.  The Veteran's medical history was taken.  He 
reported a history of smoking a pipe from age 27 to 33 and then 
cigarettes to age 38, around a pack a day.  He stated that he 
quit smoking in 1984.  The examiner noted that it was in 2000 
when his breathing difficulty began and his lung disease of COPD 
manifested.  The examiner stated that the service records do not 
document evidence of onset of COPD during service, and that he 
had routine acute transitory upper and lower respiratory tract 
infections.  It was noted that there was no documentation of any 
sequelae of any particular toxic exposures and no documented 
linkage between service and the later manifestation of lung 
disease.  The examiner stated that the radiographic and pulmonary 
function testing results are commensurate with a mild, stable 
chronic obstructive pulmonary disease related to prior tobacco 
use.  The examiner stated that he found no evidence of COPD in 
service and no objective, measurable evidence that any incidence 
or exposure in service has caused or led to the Veteran's 
development of COPD other than smoking.  The examiner diagnosed 
pulmonary emphysema and COPD.  He stated that in view of the 
chronology of onset and stability in context of cessation of 
smoking, the COPD is likely tobacco induced and therefore it is 
less likely than not that the claimed COPD is related to service 
or any incident, condition, or exposure in military service.  

The Board would point out that while the Veteran has not claimed 
service connection for COPD due to smoking, with respect to 
tobacco-related disability for claims filed after June 9, 1998, 
Congress has prohibited the grant of service connection for 
disability due to the use of tobacco products during active 
service.  38 U.S.C.A. § 1103(a).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The aforementioned evidence reveals that the Veteran's COPD first 
manifested many years post service, and that the competent and 
persuasive evidence establishes no nexus between that disability 
and his military service or any incident thereof, including 
exposure to any chemicals in his capacity as a lineman.  The 
lungs and chest were normal on separation in October 1972.  A 
respiratory disorder was first noted in 1999 and COPD was first 
manifested in 2000, some 27 years following separation from 
service.  

Moreover, the October 2008 VA medical opinion establishes that 
the Veteran's COPD was less than likely a result of any incident 
of service and was likely due to smoking.  The Board accords 
great probative value to the 2008 VA medical opinion, inasmuch as 
it was based on the examiner's thorough review of the Veteran's 
claims folder containing his military, medical, and post-service 
history, and  current respiratory examination of the Veteran.  
The examiner offered rationale for his findings, and the opinion 
stands uncontradicted in the record.  Thus, it is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 
Therefore, service connection is not warranted.  

With respect to the Veteran's assertions and testimony, the Board 
notes that he is competent to offer evidence as to facts within 
his personal knowledge, such as his own symptoms, including  
claims of breathing problems.  However, medical questions of 
diagnosis and etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   
Thus, a layman such as the Veteran, without the appropriate 
medical training or expertise, is not competent to render a 
persuasive opinion on medical matters such as the relationship 
between his inservice treatment and/or exposure to chemicals and 
the post-service onset of COPD.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (noting that a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the assertions 
of the Veteran in this regard have no probative value.  The 
Veteran has not claimed continuity of symptoms since service.  He 
testified before the undersigned in June 2010 that his symptoms 
began in 2000 and that was when he was diagnosed with COPD.  

For all the foregoing reasons, the Board finds that the claim for 
service connection for COPD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the  disability 
from the point of view of the Veteran working or  seeking work, 
38 C.F.R. § 4.2, and to resolve any doubt  regarding the extent 
of the disability in the Veteran's  favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 
Vet. App. 282 (1991).  
While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In cases where the original rating 
assigned is appealed, consideration must be given to whether the 
Veteran deserves a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's carpel tunnel syndrome of the right wrist is rated 
under Diagnostic Code 8515.  Under Diagnostic Code 8515, a 10 
percent rating is warranted for mild incomplete paralysis of the 
major or minor extremity.  A 30 percent rating is warranted for 
moderate incomplete paralysis of the major extremity.  A 40 
percent rating is warranted for severe incomplete paralysis of 
the major hand.  A 50 percent rating is warranted for severe 
incomplete paralysis of the major hand.  A 70 percent evaluation 
is warranted for complete paralysis of the median nerve for the 
major hand, with the hand inclined to the ulnar side with the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, and 
the thumb in the plane of the hand (ape hand); incomplete and 
defective pronation of the hand with the absence of flexion of 
the index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb with 
defective opposition and abduction of the thumb at right angles 
to the palm; weakened flexion of the wrist; and pain with trophic 
disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515. 

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R § 4.6.

The rating schedule provides guidance for rating neurologic 
disabilities. With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant  
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  Id.  Cranial or peripheral neuralgia, usually 
characterized by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

 Under the applicable rating criteria, a distinction is made 
between major (dominant) and minor upper extremities.  The 
evidence shows that the Veteran's right arm is his major upper 
extremity.  The Veteran claims that a higher rating is warranted 
for his CTS beyond the 10 percent that was assigned when he was 
granted service connection for the disorder in August 2006.  
Based on the evidence of record, the Board finds that a higher 
rating beyond 10 percent is not warranted at any time during the 
appeal period.  

The Veteran was examined by VA in February 2006.  He complained 
of numbness of the right hand in a median nerve distribution with 
pressure on the right wrist.  He reported taking no medication 
and denied paresthesias, dysesthesias, or other sensory 
abnormalities.  He stated that he had to use his left hand to 
drive.  Examination showed decreased sensation in the median 
nerve distribution of the right hand.  He had a positive Tinel's 
and motor examination was intact.  Carpal tunnel syndrome, right 
hand was diagnosed.  On VA examination for diabetes in February 
2006, decreased sensation in the median nerve distribution of the 
right hand was noted. 

VA outpatient record of April 2006 showed that on EMG the finding 
was, very mild right CTS.  SSA records show that in February 
2007, the Veteran was noted to have carpal tunnel syndrome with 
mild decrease in grip in the right hand.  

The Veteran underwent a VA peripheral nerves examination in 
October 2008.  The claims file was reviewed.  By way of history, 
it was noted that the Veteran has been shown to have mild carpal 
tunnel syndrome on the right.  He complained of numbness and 
tingling in the right hand and a tendency of clumsiness and 
dropping things.  Paresthesias was noted.  The examiner stated 
that there was minimal interruption with daily activity.  It was 
noted that the Veteran is limited in the amount he can carry with 
the right hand.  Sensation to pin and vibration and light touch 
was reported to be intact and there was normal power bulk and 
tone in the limbs.  There was normal opponens strength and a 
negative Tinel's.  The diagnosis was mild carpal tunnel syndrome.  
On VA diabetes examination in October 2008, the Veteran 
complained of numbness in the right hand and that he found it 
difficult to hold onto heavy items with the right hand.  The 
examiner found sensation to pin,   vibration, and light touch was 
reported to be intact and there was normal power bulk and tone in 
the limbs.  There was normal opponens strength and a negative 
Tinel's.  The diagnosis was prior diagnoses of carpal tunnel 
syndrome, which was mild.  

The findings and symptoms noted above correspond to a mild level 
of incomplete paralysis.  All of the medical records that 
described the severity of the Veteran's right wrist disability 
described it as mild.  The Veteran retained a good motor 
function, normal power bulk and tone, and normal strength.  His 
primary symptoms were numbness of the hand and complaints of 
weakness.  These symptoms most closely approximately mild 
incomplete paralysis of the median nerve of the dominant hand.  
Application of an alternative diagnostic code would not yield a 
higher rating for these symptoms.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim.  See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected CTS is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's disability has been evaluated under 
the applicable diagnostic code that has specifically contemplated 
the level of occupational impairment caused by his disability.  
The evidence does not reflect that the Veteran's CTS, alone, has 
caused marked interference with employment or necessitated any 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for a bilateral shoulder disorder is denied.  

Service connection for a right leg and knee disorder is denied. 

New and material evidence having been received, the claim for 
service connection for a respiratory disorder, to include as 
secondary to service-connected diabetes mellitus is reopened.  To 
that extent only, the claim is granted.

Service connection for a respiratory disorder to include COPD due 
to exposure to chemicals is denied.  

An initial rating in excess of 10 percent for CTS of the right 
wrist is denied.  



REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran seeks an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.  Under Diagnostic 
Code 7336, in order to assign a higher rating the evidence must 
show persistent bleeding and with secondary anemia or with 
fissures.  The Veteran was last examined for this disorder in 
October 2008, and it was noted that the Veteran had bleeding two 
to three times a month.  The examiner noted that there were no 
signs of anemia; however a blood test to determine if the Veteran 
has anemia was not performed.  The Veteran testified in June 2010 
that his disorder has worsened and that he has bleeding at least 
twice a week or sometimes more often than that.  

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a) (2009).  
Therefore, the Board finds that a contemporaneous and thorough VA 
examination should be conducted to determine the current severity 
of the Veteran's hemorrhoids.  Such examination and opinion would 
be instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  A remand for an examination to include a blood 
test to determine the current manifestations of the disorder is 
necessary to properly rate this disability.  

The Veteran claims that he is unemployable due to his service-
connected disabilities.  The Board may not reject a TDIU claim 
without producing evidence, as distinguished from mere 
conjecture, that a Veteran can perform work that would produce 
sufficient income to be other than marginal.  Beaty v. Brown, 6 
Vet. App. 532 (1994).  When a TDIU claim is presented, a VA 
examining physician should generally address the extent of 
functional and industrial impairment from the Veteran's service-
connected disabilities.  Gary v. Brown, 7 Vet. App. 229 (1994); 
see Martin (Roy) v. Brown, 4 Vet. App. 136 (1993).  The Board has 
a duty to supplement the record by obtaining an examination that 
includes an opinion regarding the effect of the Veteran's 
service-connected disabilities on his ability to work.  Friscia 
v. Brown, 7 Vet. App. 294 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
to determine the current manifestations of 
his service-connected hemorrhoids.  The 
claims file and a copy of this remand must 
be made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated studies, to 
include laboratory work, should be 
performed.  Based on a review of the claims 
file and  the results of the Veteran's 
physical examination, and laboratory tests, 
the examiner should be asked whether the 
Veteran's hemorrhoids are mild or moderate, 
large or thrombotic, irreducible with 
excessive redundant tissue evidencing 
frequent recurrences, or with persistent 
bleeding and with secondary anemia or with 
fissures.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should comment on the 
effect, if any of this disorder upon the 
Veteran's employability.  

2.  Schedule the Veteran for a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  The claims file must be 
made available to the examiner(s) for 
review prior to the examination, and the 
examination report should indicate that 
such a review was conducted.

After a thorough examination of the 
Veteran, the examiner(s) should state 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities.  The 
examiner must also consider the Veteran's 
education, experience and occupational 
background in determining whether he is 
unable to secure or maintain gainful 
employment in light of his service-
connected disabilities.  The examiner 
should provide a detailed rationale for any 
opinions expressed.

3.  Then, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Following completion of the above, the 
claims should be readjudicated.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.



The Veteran is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


